Title: To Alexander Hamilton from “Hambden”, [30 August 1800]
From: “Hambden”
To: Hamilton, Alexander


[Kingston, New York, August 30, 1800]
sir,
A young Man, who, from his Situation in Life has some Leisure; and who wishes to devote it, to, what he most conscientiously considers, the true Interests of his Country, incloses you a paper, which is intended as the first of a series of the like Tendency & Style. Unknown to, and by, You, it will hardly be considered even a Compliment, when I profess to view your person as the most regularly Operating Spring, in the Machinery of federal Measures. Unaccustomed to flattery, I should not have made a Declaration which has even the Appearance of it were it not by Way of Apology for the Intrusion of this Letter. To your Judgment it is intended to submit the Propriety of giving Publicity to the enclosed. I should prefer the Spectator—which has most general Circulation in the Country—tho perhaps the Daily Gazette may do nearly as well.
Federal Writers—indeed, almost all federal Men have, contented themselves with acting on the Defensive. They have often repelled the attacks of their Adversaries & have been then content—their Adversaries seem to have acquired New Strength from every Defeat, & have returned, with Fresh Vigor to the Charges. Our Method, I am afraid will do niether in War, or in politics. Our Enemies must be pursued into their Dens, and there destroyed, and how easy is the Task! Such a Collection of blotched Reputations need but be exposed to excite Horror. If the Tree known by its Fruit; why not the Fruit by the Tree. If the fountain corrupt, how can pure Waters be expected to flow from it? Has Rottenness entered into the Heart, how can the Blood remain untainted?
Had fortune thrown her sunshine over me, I should not court Secrecy—but perhaps the Subsistence of a little Family depends upon my being concealed. In any Event therefore I have no Doubt but that even the local Source from whence this Letter is derived will not be exposed.
I am sir   Yrs. respectfully
Hambden
30th. Aug. 1800
